       Case 7:15-cr-00005-NSR Document 395 Filed 05/06/21 Page 1 of 1

                          LAW OFFICES
                      JOHN S. WALLENSTEIN
                 1100 Franklin Avenue, Suite 100
                   Garden City, New York 11530
                (516) 742-5600 Fax (516) 742-5040
               Email: JSWallensteinEsq@outlook.com


                                May 6, 2021        The parties' request to adjourn the VOSR
                                                   Interim teleconf. from May 7, 2021 until
                                                   July 9, 2021 at 10:00 am is granted. Clerk
BY ECF                                             of Court requested to terminate the motion
Hon. Nelson S. Román                               (doc. 395).
United States District Court, SDNY                 Dated: May 10, 2021
300 Quarropas Street
White Plains, New York 10601

     Re:    United States v. Dwayne Mountain
            Docket # 15 CR 5 (NSR) -11

Dear Judge Román,

      This matter is scheduled for a hearing/conference with regard to the
pending VOSR on May 7. Mr. Mountain’s state cases are still unresolved,
although we expect that will occur within the next four to six weeks. I have
had discussions with USPO Deanna Paige and AUSA George Turner, and we
are all in agreement that it makes sense to await the resolution of the state
cases before final adjudication of this VOSR.

      We therefore respectfully request that this hearing be adjourned until
July 9, 2021 at 10:00 a.m.

      The Government and the Probation Department consent to this
application. Ms. Sicora confirms the Court’s availability.

     Thank you for your courtesy and consideration.

                                         Respectfully yours,


                                         JOHN S. WALLENSTEIN
JSW/hs
cc: AUSA George Turner (by ECF)
    USPO Deanna Paige (by ECF)




       5/10/2021
